PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance

 Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Lo et al.. (Publication No. US 2018/0063595), teaches the present invention to provide an various embodiments, a processor of a network element of the cellular broadcast system may parse a terrestrial broadcast television service for one or more information elements. The processor may configure a service description of the cellular broadcast system to include the one or more information elements of the terrestrial broadcast television service. The processor may send the configured service description over the cellular broadcast system to a receiving device to enable the receiving device to receive the terrestrial broadcast television service over the cellular broadcast system. 
OH et al.. (Publication No. US 2018/0262732), teaches the present invention to provide a method for transmitting the broadcast signal according to the present invention proposes a system capable of supporting a next-generation broadcast service in the environment for supporting a next-generation hybrid broadcast using a terrestrial broadcast network and an internet network. In addition, proposed is an efficient signaling method capable of covering both 
Kumar et al.. (Publication No. US 20186/0373311), teaches the present invention to provide computing devices configured with the applications, and computer implemented methods to provide user interfaces on the mobile computing devices to allow customers to manage and change bandwidth allocation for their services without taking down the telecommunications services.
However, the prior art fails to teach or suggest individually or in combination that a method for providing multimedia streaming content, comprising: receiving, by a network device and from a content provider device, a moving pictures experts group (MPEG) dynamic adaptive streaming over hypertext transfer protocol (DASH) media presentation description (MPD) file that includes a range of media bandwidth values; inserting, by the network device, a service descriptor in the MPEG-DASH MPD file that specifies a maximum bandwidth value of the range of media bandwidth values; and providing, by the network device and to a client device, the MPEG-DASH MPD file that includes the service descriptor to permit the client device to limit a bandwidth usage of the client device in association with the multimedia streaming content as set forth in independent claims 1, 8, and 15. 
Therefore, claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448